Exhibit LaserCard Corporation Reports Results for Fiscal Fourth Quarter and Year Ended March 31, 2008 Mountain View, Calif. – April 24, 2008 – LaserCard Corporation (NASDAQ:LCRD), aleading provider of secure ID solutions, today announced the financial results for its fiscal 2008 fourth quarter and fiscal year ended March 31, 2008. Revenues for the fourth quarter of fiscal 2008 were $7.3 million, compared with $11.2 million in the prior quarter and $9.2 million in the same quarter a year ago.The net loss for the fourth quarter of fiscal 2008 was $3.3 million, or ($0.27) per diluted share, compared with a net loss of $1.1 million or ($0.09) per diluted share in the prior quarter, and a net loss of $6.9 million, or ($0.59) per diluted share, in the same quarter a year ago. For the fiscal year ended March 31, 2008, LaserCard reported revenues of $37.0 million, compared with prior fiscal year revenues of $32.3 million.Net loss for fiscal 2008 was $7.2 million, or ($.60) per diluted share.For fiscal 2007, the Company reported a net loss of $12.4 million, or ($1.05) per diluted share. Revenue from optical memory cards totaled $22.1 million in fiscal 2008, compared with $19 million in fiscal 2007.Revenue from specialty cards and printers totaled $13.2 million in fiscal 2008 versus $11.8 million in fiscal 2007, with the remaining revenues coming from the enabling services and other products and services within the drive systems and services segment. Optical memory card revenues in fiscal 2008 were mainly from sales of citizen ID cards (CIE) and foreign resident cards (PSE) for the Italian government programs, Laser Visa Border Crossing Cards and Green Cards for the U.S. Department of Homeland Security, Permanent Resident Cards for the Canadian government, national ID cards for a Middle Eastern country, and vehicle registration cards in three Indian states. “I am pleased with the progress made in strategic diversification over the past year,” said Bernard C. Bailey, chairman of LaserCard’s board of directors. “We have continued to evolve our company from a technology supplier to a more comprehensive identity solutions provider. While we realize that there is still much work to be done to realize our full potential, I am excited by the commitment and passion that our people have demonstrated towards this goal.” Highlights of FY2008: · On April 2, 2007 announced the receipt of a new follow-on subcontract from General Dynamics for U.S. Department of Homeland Security “Green Cards” Permanent Resident Cards and “Laser Visas” Border Crossing Cards for an initial 12-month period with optional extensions up to a total of five years · Received a subcontract extension and $2.0 million order for Canadian permanent resident cards · Awarded a $1.7 million contract with the Costa Rican government for a secure foreign resident ID management system, furthering LaserCard’s integrated solutions approach · Completed the enabling services phase of an $11 million subcontract for distributed issuance of optical memory based National ID cards for a Middle Eastern country · Received a $2.3 million order for optical memory cards to be used in the expansion of a Middle Eastern country National ID card program · Awarded an $8.5 million contract with Golden Chip Company of Saudi Arabia for LaserCard’s delivery of a turnkey plastic card manufacturing facility · Reported progress in Italy related to the National Citizen ID card program whereby IPZS, the program prime contractor, issued an RFP for expansion of the data collection and card issuance infrastructure which could lead to full implementation of the program · Delivered on a $200,000 card encoder order for the National ID card program in Italy · Licensed Ritel SpA in Italy to manufacture read/write drives, act as a European source for drives and help propel technological improvements · Won Angola National ID card project, which could lead to up to $90 million in revenue over five years · Received initial orders for recently launched high durability laser engravable passport data pages · Assisted Prevent Global (PG) to develop plans for LaserCard’s transfer of manufacturing equipment to PG facility in Slovenia; installation to be part of the establishment of a factory for the licensed manufacture of optical memory cards; $26 million in revenue would be recognized by LaserCard upon completion of the factory Cash and Investments LaserCard Corporation’s cash, cash equivalents, short-term investments and long-term investments were $18.6 million at March 31, 2008, compared with $20.5 million at March 31, 2007.The Company has no significant debt. Earnings Results Conference Call LaserCard will hold a conference call to discuss the Company's fiscal 2008 fourth quarter and year end results today, April 24, 2008, at approximately 2:00 p.m. Pacific Time / 5:00 p.m. Eastern Time.For access to the conference call, please call 773-799-3727 by 1:50 p.m. Pacific Time.A taped replay of the call will be available for one week.To access the replay, please call 203-369-0771.You will need to reference the passcode:LaserCard and the conference leader: Steve Larson.To listen to the call via the Internet, please log on to: www.lasercard.com or www.vcall.com.The Internet Webcast will be archived for one year. About LaserCard Corporation LaserCard Corporation is a leading provider of secure ID solutions to governments and commercial clients around the world, and a manufacturer of a wide range of advanced, secure identity documents. These ID documents include the LaserCard® optical memory card and hybrid cards combining optical memory with contact, contactless and RFID chip technology. The Company’s cards and systems are widely used in countries around the world, including the United States, Canada, Italy, India and the Middle East, for demanding applications including border security, government service provision and facility access. LaserCard’s wholly-owned German subsidiary, Challenge Card Design Plastikkarten GmbH, manufactures and offers a wide range of high quality specialty cards, plus card personalization and ID management solutions under the CCD and Cards & More brands. Forward Looking Statement Disclaimer All statements contained in this press release that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are not historical facts or guarantees of future performance or events. Rather, they are based on current expectations, estimates, beliefs, assumptions, and goals and objectives and are subject to uncertainties that are difficult to predict. As a result, our actual results may differ materially from the statements made.
